BOYER, Chief Judge
(specially concurs) .
The factual situation with which we are presently concerned perfectly illustrates the inadequacy of the statute. Petitioner and the other City Commissioners were faced with a highly significant annexation decision. Although M & W Land, Inc., filed the petition for annexation, it was the Rossmoor Corporation which was to be responsible for the development of the property to be annexed. Thus, a central question which petitioner and the other City Commissioners had to answer was what type of a company was the Rossmoor Corporation? Rossmoor understood the need for this information and, therefore, offered the trip to Laguna Hills. I have thoroughly examined the record in this case, and have noted that, although Rossmoor had other planned communities (even some in Florida), the Laguna Hills development was the only project which was comparable to the proposed development and which was in such a state of completion as to render an inspection beneficial to the Stuart City Commissioners.
Petitioner and the other City Commissioners were also aware that other officials and employees had been invited, including the City Manager, the City Clerk, the Chief of the Fire Department, the Finance Director, the Recreation Superintendent, the Ambulance Superintendent, the Chairman of the Planning Advisory Board, and several members of the Planning Advisory Board. All those who made the trip stated that it was informative and helpful to them in understanding the nature of the development to be constructed near Stuart.
In pondering his decision whether to make the trip or not, petitioner was forced to balance the above mentioned factors against the wording of the statute. How*621ever, the statute provides neither petitioner nor the other City Commissioners with guidelines by which they were to evaluate the proposed trip. It is interesting to note that the City Attorney, when queried as to the possibility of a violation of the Sunshine Law, not only concluded that there was no such violation but did not report to the Commission that the trip raised any ethical issues.